DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/969,383 filed 08/12/2020. Claims 1-20 are currently pending.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (8,485,730) in view Sanz et al. (9,732,408). In claims 1 and 10, Morishita et al. discloses a rolling bearing (1) comprising a metal substrate .
In claim 9, Morishita et al. clearly discloses the rolling element is a spherical ball bearing (13).
In claim 6, Morishita et al. discloses the rolling element (13) having the contact areas (see about 11A) contacting the inner and outer ring at (12A, 13A) and portion of the nitride layer (se 12B, 11B) having the DLC coating of Sanz et al. bonded directly thereon is located on the contact surface. 
Regarding claims 7-8, the combination of Morishita et al. and Sanz et al. fails to disclose the either the portion of the entire surface of the nitride layer does not have the DLC coated bonded thereon or the entire surface of the nitride layer has the DLC coating bonded directly thereon. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the to the either the In re Japikes, 86 USPQ 70. As well known in the art having the portion of the entire surface o with the nitride lay with coated with DLC reduces the cost of manufacturing, while provided the entire surface of the nitride layer with DLC coating provided added protection to the  to the entire surface and prevents peeling of the DLC on the nitride layer. Therefore, as stated above, it is a matter of design choice.
Regarding claims 11-12 and 17 and 19-20, the combination of Morishita et al. and San et al. fails to disclose the value of the hardness of the DLC coating and the hardness of the metal substrate and the depth below the nitride layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Morishita et al. in view Sanz et al. to include the hardness of the DLC is at least 900 HV1 and the hardness of the metal substrate is at least 750 HV0.3 at a depth of metal substrate below the nitride surface is 0.4mm; and the hardness of the metal substrate is at least 800 HV0.3 and the depth of metal substrate below the nitride surface is 0.2mm, since it has been held that where the general conditions of a claim is disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As well known in the art, the hardness of the metal substrate determines the load capacity of the bearing and the hardness and thickness of the nitride layer determines the wear resistance and heat resistance and protection for the substrate, and the hardness of the DLC prevent the peeling effect and 
Regarding claim 15, Morishita et al. discloses the nitride layer (see about 12B/11B) is applied to all the areas that are configured to undergo rolling contact with the rolling element. Therefore, the DLC coating of Sanz et al. would is applied/bonded to the surface area that undergoes rolling contact with the rolling element to prevent wear and friction to the contact area.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. in view of Sanz et al. as applied to claim 1 above, and further in view of Sato et al. (6,357,923). Morishita et al. fails to disclose the rolling element is a tapered bearing. Sato et al. clearly discloses the rolling element comprises a tapered bearing (see col. 21, lines 1-6. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the rolling bearing of Morishita et al. such that the rolling elements are tapered in view of Sato et al in order to support radial and axial load components. 
Regarding claim 3, the combination of Morishita et al. Sanz et al. and Sato would include the claimed invention including the nitride layer with the DLC coating would located on the end face of the tapered roller. The end face includes the inner surface of the raceway that includes the ring of the tapered bearing. Hence all surfaces that contact the roller would be covered by the nitride layer and the DLC.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. in view of Sanz et al. as applied to claim 1 above, and further in view of Dando (2009/0223367). The combination of Morishita et al. in view of Sanz et al. fails to 3 hybridized carbon atoms. - Dando clearly discloses DLC coating includes sp3 hybridized carbon atoms (paragraph [0006]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device of Morishita et al. so that the DLC coating includes sp3 hybridized carbon atoms in view of Dando in order to increase wear and corrosion resistance and reduce surface roughness. 
Allowable Subject Matter
Claims 4, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656